Case 2:13-cr-00204-JDC-KK Document 66 Filed 06/22/20 Page 1 of 3 PageID #: 281



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                         CASE NO. 2:13-CR-00204-01

VERSUS                                           JUDGE JAMES D. CAIN, JR.

EMIL ROLAND RATH (01)                            MAGISTRATE JUDGE KAY


                              MEMORANDUM ORDER

      Before the court is a Motion for Compassionate Release [doc. 62] filed by Emil

Roland Rath. Mr. Rath is an inmate in the custody of the Bureau of Prisons and seeks a

reduction of his sentence in light of the COVID-19 pandemic. The government opposes

the motion. Doc. 65.

                                            I.
                                     BACKGROUND

      Mr. Rath was convicted in this court of one count of abusive sexual contact with a

minor who had not attained the age of 12. Docs. 39, 43. He was sentenced on July 17, 2014

– by which time he had been in federal custody for approximately one year – to a 210

month term of imprisonment. Doc. 57. He is currently incarcerated at the Federal

Correctional Institution at Yazoo City, Mississippi. He seeks compassionate release based

on the COVID-19 pandemic, asserting that he is at an increased risk of complications due

to various underlying health issues. Doc. 62. He also asserts that he “tried to go through

proper channels” to present his request to BOP authorities, but that his request has been

ignored. Id. The government opposes the motion, arguing that there is no record of this
Case 2:13-cr-00204-JDC-KK Document 66 Filed 06/22/20 Page 2 of 3 PageID #: 282



submission and that Mr. Rath’s request must be denied due to his failure to properly exhaust

administrative remedies. Doc. 65.

                                          II.
                                   LAW & APPLICATION

       A sentence of imprisonment may only be modified by the district court in limited

circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

term of imprisonment for “extraordinary and compelling reasons” so long as they are

“consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

this provision to directly petition the court for compassionate release. The court may only

act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

21, 2020). The defendant bears the burden of demonstrating compliance with this

requirement. See, e.g., United States v. Van Sickle, 2020 WL 2219496, at *3 (W.D. Wash.

May 7, 2020) (collecting cases).




                                              2
Case 2:13-cr-00204-JDC-KK Document 66 Filed 06/22/20 Page 3 of 3 PageID #: 283



       Mr. Rath argues that he submitted an electronic request but that it has been ignored

for some indeterminate length of time. He provides no evidence of this submission. The

government asserts that it contacted authorities at FCI Yazoo City and learned that there is

no record that Mr. Rath ever filed such a request. Given the mandatory nature of the

exhaustion requirement and the defendant’s burden in this matter, the court must regard

the request as unexhausted until Mr. Rath can show that he properly submitted a request

and that it has been reviewed by the BOP or that at least 30 days have passed with no

response.

                                            III.
                                      CONCLUSION

       For the reasons described above, the Motion for Compassionate Release [doc. 62]

is DENIED, without prejudice to the defendant’s right to reassert it upon a showing of

administrative exhaustion.

       THUS DONE AND SIGNED in Chambers on this 22nd day of June, 2020.


                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                             3
